Citation Nr: 0324375	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran died in May 1983 and the appellant is widow of 
the veteran.  

The claims folder for the veteran has been lost and the RO 
has attempted to reconstruct the claims folder.  In a 
decision dated in October 1991, prior to the loss of the 
claims folder, the Board of Veterans' Appeals (Board) noted 
that the United States service department certified in August 
1986 that the appellant's husband had service from May 1946 
through April 1949, which was service as a new Philippine 
Scout under Public Law 190 as it constituted the sole 
authority for such enlistments during that period.  In 
response to a request from VA for information concerning the 
nature of the veteran's service during 1946 to 1949, the 
National Personnel Records Center (NPRC) noted that the 
veteran's record was possibly fire related as his records may 
have been stored in an area affected during a fire at the 
NPRC, in St. Louis, Missouri, in July 1973.  However, NPRC 
was able to verify that information on file showed that the 
veteran's component of service during May 1946 through April 
1949 was that of Philippine Scouts.  

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.

In January 2001, the Board remanded the case to the RO for 
further evidentiary development.  The RO completed the 
requested development and returned the case to the Board in 
May 2003 for further consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  The veteran died in May 1983.  The death certificate 
lists the cause of death as cardiorespiratory arrest due to 
cerebrovascular accident with hemorrhage.  

3.  At the time of his death, service connection had not been 
established any disability. 


CONCLUSION OF LAW

The requirements for DIC pursuant to the provisions of 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. §§ 3.22, 20.1106 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the appellant's 
application for the benefit at issue is complete. 

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The evidence does not show the existence 
of any additional medical evidence that is not presently 
associated with the claims folder, VA's duty to assist in 
this regard is satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2002).

Under the VCAA, VA has a duty to obtain a veteran's service 
medical records.  Id. The veteran's claims folder includes 
the report of service medical examinations in May 1946 and 
April 1949.  The RO has attempted to obtain additional 
service records for the veteran.  The National Personnel 
Records Center (NPRC) has indicated that no additional 
service records were available due to possible destruction 
during a fire at the NPRC in St. Louis, Missouri, in July 
1973.  Under pertinent regulations, VA may conclude that no 
further efforts are required in cases in which the Federal 
department or agency advises VA that the requested records do 
not exist or the custodian does not have them.  38 C.F.R. § 
3.159(c)(2).  As set forth above, VA has been informed by 
NPRC that no further information concerning the veteran is 
available.  Accordingly, the Board finds that further efforts 
to obtain service records would be futile and the duty to 
assist the appellant in obtaining the veteran's service 
medical records has been satisfied.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).  VA must inform the appellant whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was informed of the information 
necessary to substantiate her claim by means of a statement 
of the case and supplemental statement of the case issued 
during the course of this appeal as well as in letters from 
the RO dated in September 1999 and April 2001.  In these 
various documents, she was informed of what information was 
required of her to establish entitlement to the benefit 
sought and what VA would do to assist her with her claim.  
Accordingly, the Board finds that the duty to inform the 
appellant of required evidence to substantiate her claim has 
been satisfied.  38 U.S.C.A. § 5103(a).

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination or opinion when such examination 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the medical evidence of record is sufficient to render a 
decision.  Accordingly, a medical opinion is not necessary.

The RO has completed all development of this claim that is 
possible without further input by the appellant.  She has 
been duly notified of what is needed to establish entitlement 
to the benefits sought, what the VA has done and/or was 
unable to accomplish, and what evidence/information she can 
obtain/submit herself. Accordingly, the Board finds that the 
requirements set forth in the VCAA with regard to notice and 
development of the appellant's claim have been satisfied.

Evidentiary Background:  A May 1946 service medical 
examination report notes that the veteran had no 
cardiovascular or respiratory disabilities.  Similarly, an 
April 1949 service examination report is also negative for 
any cardiovascular or respiratory disabiities.  

Treatment records from the Veterans Memorial Hospital in 
Quezon City, the Philippines, dated from November to December 
1980 show that the veteran was treated for inguinal hernia, 
left direct, reducible, lipoma right leg, and papilloma of 
the right knee.  

Treatment records dated in May 1983 from Urdaneta General 
Hospital show that the veteran was admitted due to a loss of 
consciousness a few hours prior to admission.  The veteran 
presented with a history of hypertension.  His pupils were 
unequal and nonresponsive to light.  Diagnosis was 
cerebrovascular accident with hemorrhage.  He passed away 
several hours after his admission.  The Certificate of Death 
from the Republic of the Philippines notes that he died of 
cardiorespiratory arrest due to CVA (cardiovascular 
accident), hemorrhage.  

At a hearing before a RO hearing officer in October 1996 in a 
separate appeal, the appellant testified that the veteran 
died of malaria, pulmonary tuberculosis (PTB), and dysentery.  
She submitted a joint affidavit dated in October 1996, from 
DM and JD.  In this affidavit, DM and JD stated that they 
served with the veteran during World War II and that he had 
died of pulmonary tuberculosis (PTB), malaria, and dysentery.  
In May 1998, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  

In support of her claim for DIC benefits under the provisions 
of 38 C.F.R. § 1318, the appellant has submitted statements 
from an individual identified as "Dr. Antonio L. 
Villanueva," dated in May 2000 and July 2002.  In these 
statements, "Dr. Villanueva" reports that he had treated 
the veteran from April 1950 to December 1950 for heart 
disease, beriberi heart disease, essential hypertension, 
difficulty breathing, dizziness, headache, chest pain, back 
pain, insomnia, anxiety, urinary tract infection, and 
rheumatism of both legs.  However, "Dr. Villanueva" did not 
supply actual clinical treatment records dated in the 1950s.  

A July 2002 memorandum to the file from a RO adjudication 
officer is of record.  This memorandum notes that "Dr. 
Villanueva" had been a regular contributor of medical 
certificates in support of veterans' and widows' claims to 
the Manila RO for at least twenty years.  He often 
accompanied claimants to hearings before VA where he would 
present a "diary" purportedly showing his patients and 
their illnesses dating back to the mid 1940s.  He claims that 
the entries in the "diary" are made as patients are seen.  
However, the validity of his records came into question when 
entries dated in the 1940s showed diagnoses of PTSD well 
before PTSD became a medically accepted diagnosis.  "Dr. 
Villanueva" claimed to have completed his medical studies at 
the University of the Philippines in 1939 and to have passed 
his medical licensing examinations in 1940.  However, he had 
been unable to produce any documentation of his medical 
credentials.  An intensive field investigation conducted by 
VA from June to July 2001 failed to find any evidence of his 
medical training or credentials to practice medicine.  In 
June 2001, the Profession Regulation Commission certified 
that "Dr. Villanueva" had never been licensed to practice 
medicine in the Philippines.  During the RO's field 
investigation in 2001, "Dr. Villanueva" admitted that, at 
the request of a local claim fixer, he often prepared 
fictitious medical certifications for claimants that he has 
never met or treated.  However, he continued to profess that 
he was licensed physician and that many of the certificates 
were prepared for individuals that he had seen and treated.  
When asked for his treatment and clinical records, he 
referred back to his "diary" or the certificates and could 
produce no other records.  The RO concluded that Antonio L. 
Villanueva had no medical qualifications and was part of an 
active claims fixing operation in the Pangasinan area.  Any 
"medical certificates" from "Antonio L. Villanueva, MD" 
were to be given no credibility in substantiating claims for 
VA benefits.  Furthermore, it was felt that any claim 
involving medical evidence from this individual should be 
considered for referral for investigation and possible 
forfeiture of the claimant.  

Legal Criteria:  Dependency and indemnity compensation (DIC) 
may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2002).    

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling if the service-connected disabilities were either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.      

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. §§ 1311(a)(2), 1318, and certain 
other cases, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.  
Id. at 1379-80.

Analysis:   The Board finds that the criteria for DIC under 
the provisions of 38 U.S.C.A. § 1318 are not met in the 
present case.  At the time of the veteran's death, service 
connection had not been established for any disability.  
Thus, the veteran, who died many years after his separation 
from service, had no service-connected disabilities rated as 
100 percent disabling for at least 10 years prior to his 
death.  On the contrary, the veteran had not established 
service connection for any disability.  Also, the evidence 
does not show that he was rated totally disabled for at least 
5 years from the date of his separation from service.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

The appellant argues that the veteran was totally disabled 
for many years due to disabilities that she attributes to his 
active military service.  To the extent the appellant argues 
that the veteran's should have been service-connected for 
disabilities evaluated as 100 percent disabling for at least 
10 years before his death, such an allegation is tantamount 
to a "hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, 
the appellant's appeal is denied.  

The Board has considered the medical certificates signed by 
"Dr. Villanueva" and finds his statements to be less than 
credible.  The evidence suggests that he is not a licensed 
physician nor has he ever been a licensed physician in the 
Philippines.  Furthermore, "Dr. Villanueva" has 
acknowledged in the past that he has supplied fictitious 
information to VA.  Based on the foregoing, the Board must 
find that the statements of "Dr. Villanueva" to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that much of the evolution of analysis for 38 
U.S.C.A. § 1318 claims occurred after receipt of her claim.  
Generally, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, in this case, the Board 
finds that this general rule is not for application.  As 
discussed above, the Federal Circuit found that VA's actions 
in amending the regulations in question was interpretative, 
rather than substantive, in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar "hypothetical entitlement" claims.  NOVA I, 260 
F.3d at 1376-77.  In addition, the Federal Circuit found that 
VA was not bound by the prior Court decisions, such as Green 
and Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 in a way antithetical to the agency's interpretation and 
was free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable.


ORDER

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



